                         1   STIP
                             MICHAEL N. AISEN, ESQ.
                         2   Nevada State Bar No. 11036
                             ADAM L. GILL, ESQ.
                         3   Nevada State Bar No. 11575
                             723 South 3rd Street
                         4   Las Vegas, NV 89101
                             P: (702) 750-1590
                         5   F: (702) 548-6884
                             Attorneys for Defendant
                         6
                                                         UNITED STATES DISTRICT COURT
                         7
                                                                DISTRICT OF NEVADA
                         8
                             UNITED STATES OF AMERICA,
                         9                                                   Case No: 2:19-cr-00077-RFB-VCF-1
                                           Plaintiff,
                        10
                             vs.                                             STIPULATION TO CONTINUE
                        11                                                   SENTENCING
                             JAELEAH GUIDA,
                        12
                                           Defendant.
                        13
                        14          IT IS HEREBY STIPULATED AND AGREED, by and between Defendant JAELEAH
                        15
                             GUIDA, by and through her counsel, ADAM GILL, ESQ. and MICHAEL N. AISEN, ESQ., of
                        16
                             AISEN, GILL & ASSOCIATES, and the United States of America, by its counsel, SUSAN
                        17
                             CUSHMAN, ESQ., Assistant U.S. Attorney, that the Sentencing in the above-captioned matter
                        18

                        19   currently set for November 14, 2019 at 2:00 p.m. be continued to at least 30 days.

                        20          This stipulation is entered for the following reasons:

                        21          1. Mr. Gill was recently appointed as CJA counsel so that Ms. Guida would be eligible
                        22              for funds to cover the cost to prepare a mitigation film to be presented at Sentencing
                        23
                                        and more time is needed for its preparation.
                        24
                                    2. Mr. Gill has spoken with Ms. Guida and she agrees with this continuance.
                        25
                                    3. Mr. Gill has spoken to Ms. Cushman, and Ms. Cushman has indicated that she has no
                        26
                        27              objection to this continuance.

                        28          4. Additionally, denial of this request for continuance could result in a miscarriage of
  AISEN, GILL, &
 ASSOCIATES, LLP
723 SOUTH 3RD STREET
  LAS VEGAS, NV 89101
                                       justice.
                         1
                         2          5. In addition, the continuance sought is not for delay and the ends of justice are in fact

                         3             served by the granting of such continuance which outweigh any interest of the public

                         4             and the defendant in proceeding with sentencing on November 14, 2019.
                         5
                         6
                                    DATED this 28th day of October, 2019.
                         7
                         8
                            /s/ Adam L. Gill
                         9
                           Adam L. Gill, Esq.
                        10 Counsel for Defendant
                           Jaeleah Guida
                        11
                        12  /s/ Susan Cushman
                           Susan Cushman, Esq.
                        13
                           Attorney for the United States
                        14 Assistant United States Attorney
                        15
                        16
                        17
                        18

                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27

                        28
  AISEN, GILL, &
 ASSOCIATES, LLP
723 SOUTH 3RD STREET
  LAS VEGAS, NV 89101
                                                                            2
                             FOF
                         1   MICHAEL N. AISEN, ESQ.
                             Nevada State Bar No. 11036
                         2   ADAM L. GILL, ESQ.
                             Nevada State Bar No. 11575
                         3   723 South 3rd Street
                             Las Vegas, NV 89101
                         4   P: (702) 750-1590
                             F: (702) 548-6884
                         5   Attorneys for Defendant

                         6                               UNITED STATES DISTRICT COURT
                         7                                      DISTRICT OF NEVADA
                         8   UNITED STATES OF AMERICA,
                                                                             Case No: 2:19-cr-00077-RFB-VCF-1
                         9                Plaintiff,

                        10   vs.                                             STIPULATION TO CONTINUE
                                                                             SENTENCING
                        11   JAELEAH GUIDA,
                        12                Defendant.
                        13
                                                                    FINDINGS OF FACT
                        14
                        15             Based on the stipulation of Counsel, and good cause appearing, the Court finds that:
                        16
                               1. Mr. Gill and Ms. Cushman acknowledge that there are issues that require resolution prior
                        17
                                   to sentencing, in pertinent part, preparation of a mitigation film to be presented at
                        18
                                   Sentencing could not begin until the recent granting of Defendant’s request to be deemed
                        19
                        20         indigent and there will not be sufficient time to prepare the materials before the current

                        21         date set for sentencing.

                        22     2. Mr. Gill has spoken with Ms. Guida and she agrees with this continuance.
                        23     3. Mr. Gill has spoken to Ms. Cushman, Assistant United States Attorney, who has no
                        24
                                   objection to this continuance.
                        25
                               4. Additionally, denial of this request for continuance could result in a miscarriage of justice.
                        26
                               5. In addition, the continuance sought is not for delay and the ends of justice are in fact
                        27

                        28         served by the granting of such continuance which outweigh any interest of the public and
  AISEN, GILL, &
 ASSOCIATES, LLP
723 SOUTH 3RD STREET
  LAS VEGAS, NV 89101
                                                                            3
                                the defendant in proceeding with sentencing on November 14, 2019.
                         1

                         2   IT IS HEREBY ORDERED, that the Sentencing hearing, currently scheduled for November

                         3                                                                     January 29, 2020 at the
                             14, 2019, at the hour of 2:00 p.m., be vacated and continued to ________________,

                         4            3:00 PM in LV Courtroom 7C.
                             hour of ___________.
                         5                  30th          October 2019.
                                Dated this _______day of _________,
                         6

                         7
                                                                                 RICHARD F. BOULWARE, II
                         8                                                       UNITED STATES DISTRICT JUDGE
                         9

                        10

                        11

                        12

                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
  AISEN, GILL, &
 ASSOCIATES, LLP
723 SOUTH 3RD STREET
  LAS VEGAS, NV 89101
                                                                      4
